DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 36-55 are pending in the instant application. Claims 54 and 55 are rejected. Claims 36-53 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on December 24, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 54 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary. All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
The state of the prior art and the predictability or lack thereof in the art
The term “prophylaxis” actually means to anticipate or counter in advance, to keep from happening, etc. and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the "preventative" effect.
The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e., what compounds can treat or prevent which specific disease or condition by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face.
The instant claimed invention is highly unpredictable as discussed below: It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statue. In the instant case, the 
With regards to the prophylaxis and/or treatment of diseases or conditions selected from conditions involving inflammation or immune responses, and/or autoimmune diseases, this method could include many unrelated diseases or conditions (i.e., many of which have a different cause and, therefore, require a different treatment). There is not one class of compounds, let alone one compound, which can treat or prevent all of the diseases or conditions which could be included in the method mentioned above.
Applicant’s claims include the prophylaxis and/or treatment of various diseases or conditions, such as rheumatoid arthritis, COPD, Alzheimer’s disease, depression, etc. (see pages 21 and 22 of the specification). 
With regards to the prophylaxis and/or treatment of Alzheimer’s disease, for example, it is known in the art that there is no known cure or prevention for Alzheimer's disease and that there are only four medications available in the United States available to temporarily slow the early stages of Alzheimer's disease. The current drugs for the treatment of Alzheimer's disease: Aricept, Exelon, Reminyl, and Cognex, treat early stages of Alzheimer's disease by delaying the breakdown of acetylcholine. Memantine, which blocks excess amounts of glutamate, treats late stage Alzheimer's disease (i.e., see URL: http://www.cnn.com/2003/HEALTH/conditions/09/24/alzheimers.drug.ap/index.html).

"some degenerative diseases are difficult to classify because they involve multiple
anatomic locations" (see page 2050). Alzheimer's disease has traditionally been very
difficult or impossible to prevent or treat effectively with chemotherapeutic agents. See
e.g., Damasio (Cecil Textbook of Medicine, 20th edition (1996), Vol. 2) wherein it is
stated that "[t]here is no cure for Alzheimer's disease, and no drug tried so far can alter
the progress of the disease" (pg. 1994).
Hence, in the absence of a showing of correlation between all the various diseases or conditions selected from conditions involving inflammation or immune responses, and/or autoimmune diseases claimed as capable of treatment and/or prophylaxis through the administration of a compound of Formula (III), or a pharmaceutically acceptable salt, solvate or prodrug thereof, one of skill in the art is unable to fully predict possible results due to the unpredictability.
The amount of direction or guidance present and the presence or absence of working examples

A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the compounds which fall within the scope of a claim will possess the alleged activity. The only direction or guidance present in the instant specification is the listing of diseases or conditions Applicant considers as treatable and/or preventable by the administration of a compound of Formula (III), or a pharmaceutically acceptable salt, solvate or prodrug thereof, an in vitro assay measuring inhibition of IL-6 production in LPS-stimulated murine splenocytes (see pages 205 and 206) and an in vivo assay measuring TNF-alpha overproduction induced by bacterial lipopolysaccharide (LPS) in male BALB/cJ mice (see pages 206 and 207). However, the 
Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds and pharmacological activity in general is a very unpredictable area. Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved." See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
The level of skill in the art
The level of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro and in vivo screening to determine which compounds exhibit the desired pharmacological activity and which diseases or conditions would benefit from this activity.
Thus, the specification fails to provide sufficient support of the broad use of the compounds of the instant claims for the treatment and/or prevention of the various claimed diseases or conditions, as a result necessitating one of skill to perform an exhaustive search for which diseases or conditions can be treated and/or prevented by what compounds of the instant claims in order to practice the claimed invention.
 The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in the art would need to determine what specific diseases or conditions are benefited by the administration of the compounds of the instant claims and would furthermore have to determine which of the claimed compounds would provide treatment and/or prevention of which diseases or conditions.
Factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed method. In view of the chemical nature of the invention and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.
Genentech Inc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that "a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion" and ”[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which specific diseases or conditions can be treated and/or prevented by the compounds encompassed in the instant claims, with no assurance of success.

Allowable Subject Matter
Claims 36-53 are allowed. No prior art was found. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.